2019 IL App (5th) 150302
            NOTICE
 Decision filed 07/01/19. The
 text of this decision may be                NO. 5-15-0302
 changed or corrected prior to
 the filing of a Peti ion for
 Rehearing or the disposition of
                                                 IN THE
 the same.
                                   APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
______________________________________________________________________________

In re H.P.                                      )     Appeal from the
                                                )     Circuit Court of
(The People of the State of Illinois,           )     Randolph County.
                                                )
       Petitioner-Appellee,                     )
                                                )     No. 15-MH-75
v.                                              )
                                                )
H.P.,                                           )     Honorable
                                                )     Richard A. Brown,
       Respondent-Appellant).                   )     Judge, presiding.
______________________________________________________________________________

         JUSTICE CHAPMAN delivered the judgment of the court, with opinion.
         Presiding Justice Overstreet and Justice Cates concurred in the judgment and opinion.

                                            OPINION

¶1       The respondent, H.P., appeals an order authorizing involuntary administration of

psychotropic medication. At issue is whether the State must present evidence of known

interactions between multiple medications in order to satisfy its statutory burden of

demonstrating that the benefits of the proposed treatment outweigh the harm. See 405 ILCS 5/2­

107.1(a-5)(4)(D) (West 2014). We hold that it must.

¶2       H.P. argues that (1) the State did not prove by clear and convincing evidence that the

benefits of the proposed treatment outweighed the risk of harm because its expert witness did not

specifically testify to the benefits of using more than one antipsychotic medication and did not

testify at all concerning potential drug interaction, (2) the State did not prove that the testing

requested was essential for the safe and effective administration of the treatment, and (3) the
order did not conform to the evidence with respect to the dosages of medication and the people

authorized to administer the medication. We reverse.

¶3                                        I. BACKGROUND

¶4         On June 11, 2015, H.P. was admitted to Chester Mental Health Center (Chester) after

being found unfit to stand trial on multiple criminal charges. On July 22, 2015, the State filed a

petition for the involuntary administration of psychotropic medication. The petition was signed

by Dr. Muddasani Reddy, a psychiatrist at Chester. Dr. Reddy alleged that H.P. had 11 prior

admissions to facilities, beginning in 2010 when he was 18 years old. He further alleged that he

had diagnosed H.P. with schizoaffective disorder, depressive type. As a result of this illness, H.P.

experienced auditory hallucinations, grandiose delusions, and mood swings between depression

and elation. Dr. Reddy alleged that H.P. also exhibited aggressive behavior as a result of his

illness.

¶5         Dr. Reddy alleged in the petition that H.P. was previously treated with olanzapine, one of

the drugs he was asking permission to administer. He alleged that H.P. had signed a consent to

take medications but was refusing to do so. Dr. Reddy requested permission to administer

olanzapine, lorazepam, benztropine, divalproex, haloperidol, and haloperidol D. He also

requested permission to administer six medications, each of which was to be administered as an

alternative to one of the six primary medications. He specified a range of dosages for each

requested medication. Dr. Reddy asked the court to authorize “testing and other procedures” and

alleged that the “testing and procedures are essential for the safe and effective administration of

treatment.” Finally, he requested that the court authorize him to administer medication to H.P.

and to authorize the following individuals, who would serve as alternates: Dr. Tiongson, Dr.

Vallabhaneni, Dr. Casey, Dr. Gupta, and Dr. Maitra.


                                                  -2­
¶6     The court held a hearing on the petition on July 29, 2015. Dr. Reddy testified that he had

been H.P.’s treating psychiatrist at Chester since June 2015. He testified that he diagnosed H.P.

with schizoaffective disorder, depressive type. Dr. Reddy was asked about H.P.’s willingness to

take prescribed medications. He replied, “At times, he takes Lorazepam for agitation, but most of

the time he refuses two or three times a day [to take] Olanzapine and other needed medications.”

Dr. Reddy noted that H.P. signed a consent form to take medications. He also noted that H.P.

took different medications when he first arrived at Chester. He testified, however, that those

medications were not effective.

¶7     Dr. Reddy testified that H.P.’s illness caused him to exhibit aggressive behavior. He

opined that this behavior was getting worse. He testified that H.P. had to be placed in restraints

twice. One time, he struck a staff member. The other time, he attempted to strike a staff member.

Dr. Reddy also described two occasions on which H.P. exhibited aggressive behavior but was

not placed in restraints. On one occasion, he closed himself in the office of a therapist and

refused to leave. On another occasion, he punched another patient in the stomach.

¶8     Dr. Reddy testified that olanzapine would benefit H.P. by controlling his psychotic

symptoms, alleviating his disorganized thought process, and reducing his hostility and

aggression. He explained that possible side effects of olanzapine include shakes, muscle spasms,

sedation, metabolic syndrome, neuroleptic malignant syndrome, and tardive dyskinesia. He

testified that lorazepam would help H.P. by controlling anxiety, tension, and restlessness but it

can cause sedation, incoordination, memory problems, and dependency syndrome. Dr. Reddy

testified that benztropine can be taken as needed to alleviate the side effects of olanzapine. Side

effects of benztropine include dry mouth, blurred vision, confusion, urinary retention, and

constipation. He testified that divalproex is a mood stabilizer. Its possible side effects include

sedation, upset stomach, blood cell separation, and kidney and liver dysfunction. He next
                                            -3­
testified that haloperidol is an antipsychotic medication that controls hallucinations but it can

cause muscle spasms, shaking, tardive dyskinesia, metabolic problems, and neuroleptic

malignant syndrome. He explained that haloperidol D is an injectable form of haloperidol.

¶9     Dr. Reddy also testified about the expected benefits and the side effects of the alternate

medications he was requesting. He noted that Risperdal would be given as an alternative to

olanzapine, with benefits that are the same as those of olanzapine and side effects that include

extrapyramidal symptoms, shaking, metabolic syndrome, and tardive dyskinesia. He testified that

clonazepam would be given as an alternative to lorazepam and that both its benefits and side

effects are “like Lorazepam.” Dr. Reddy testified that diphenhydramine could be given instead of

benztropine to control side effects but it could cause sedation or incoordination. He testified that

lithium (the alternate requested for divalproex) is a mood stabilizer with possible side effects of

upset stomach, shaking, thyroid dysfunction, and liver dysfunction. He testified that fluphenazine

(the alternative for haloperidol) would benefit H.P. by reducing his hallucinations, delusions,

disorganized thinking, and aggression. However, it can cause shaking, muscle spasms, tardive

dyskinesia, and neuroleptic malignant syndrome. Dr. Reddy was not asked about the benefits or

risks of fluphenazine D, the alternate for haloperidol D, but this is presumably an injectable form

of fluphenazine. See In re Suzette D., 388 Ill. App. 3d 978, 986 (2009).

¶ 10   Dr. Reddy opined that the benefits of the proposed treatment outweighed the risk of

harm. He noted that H.P. had not experienced any adverse side effects from the medications up

to that point. Counsel for the State asked Dr. Reddy, “Well, you’re asking for the ability to test

so that these medications may be safely administered. Has he established a blood level prior to

taking these medications?” Dr. Reddy replied, “He did go through a blood test and—well, before

we started him on medications.” Counsel then asked whether any “metabolic side effects”


                                               -4­
experienced by H.P. “would be found in the blood testing.” The doctor responded, “Periodically

monitored, and the blood test will show any metabolic changes in the parameters.”

¶ 11   H.P. also testified at the hearing. He testified that when he first arrived at Chester, his

psychiatrist was Dr. Tiongson. He noted, however, that he had talked to Dr. Gupta, Dr. Reddy,

Dr. Tiongson, and a female doctor. H.P. testified that Dr. Tiongson initially allowed him to

choose his medications. He chose to take Ativan to treat both his anxiety and his depression. In

addition, he chose to take Seroquel and Citalopram for depression. He explained that he thought

Seroquel was an antidepressant, but he later learned this was not the case. He further testified

that Seroquel caused him to suffer painful constipation. H.P. testified that he did not object to

taking Ativan. He also testified that he had not requested benztropine because he had not

experienced any side effects. H.P. noted that he had been taking his medications during the

preceding two weeks. He explained, “I just been taking it because I thought I can get through.”

¶ 12   The court entered an order the day of the hearing. It authorized Dr. Reddy to administer

the requested medications in the ranges of dosages requested in the petition. It also authorized all

of the individuals named in the petition as alternates to administer the medications. In addition,

the order authorized “Blood testing, requiring blood draws, to monitor medication, electrolyte

and enzyme levels.” This appeal followed.

¶ 13                                    II. DISCUSSION

¶ 14                                       A. Mootness

¶ 15   We begin by observing that the issues raised in this appeal are moot. The order

authorizing the involuntary administration of psychotropic medication to H.P. went into effect on

July 29, 2015, and expired 90 days later. As such, our decision today cannot grant him effective

relief. See In re Christopher C., 2018 IL App (5th) 150301, ¶ 12. Generally, courts do not have

jurisdiction to render advisory opinions, address moot questions, or decide appeals in which we
                                               -5­
are unable to grant effective relief to any party. Id. ¶ 13. However, we have jurisdiction over an

appeal that is technically moot if it falls within one of the recognized exceptions to the mootness

doctrine. Id. Although there is no per se exception for mental health cases, most mental health

cases fall within one of the recognized exceptions. In re Alfred H.H., 233 Ill. 2d 345, 355 (2009).

¶ 16      One of the recognized exceptions to the mootness doctrine is the public interest

exception. Under that exception, we may hear an appeal that is technically moot if (1) the case

presents an issue of public concern, (2) there is a need for an authoritative decision to provide

guidance to public officials, and (3) the question is likely to recur. In re Debra B., 2016 IL App

(5th) 130573, ¶ 20. We find that all three of these requirements are satisfied.

¶ 17      First, as both the Illinois Supreme Court and this court have repeatedly emphasized, the

procedural safeguards that must be followed before a mental health patient may be medicated

against his will are matters of great public concern. See In re Mary Ann P., 202 Ill. 2d 393, 402

(2002); Debra B., 2016 IL App (5th) 130573, ¶ 21; In re Evelyn S., 337 Ill. App. 3d 1096, 1102

(2003). We acknowledge that when a respondent raises questions concerning the sufficiency of

the evidence, as H.P. does in this case, the “inherently case-specific” nature of such questions

ordinarily does not “present the kinds of broad public interest issues” involved in most mental

health cases. Alfred H.H., 233 Ill. 2d at 356-57. However, H.P.’s claims relate to the type of

evidence the State must present to meet its statutory burden, rather than the weight of the

evidence presented. This court has recognized that such questions have “broader implications

than most sufficiency-of-the-evidence claims.” In re Joseph M., 405 Ill. App. 3d 1167, 1173

(2010).

¶ 18      Second, we find that a definitive decision is needed to guide public officials. One of the

arguments H.P. raises in this appeal—his claim that the State must provide evidence concerning

known drug interactions to meet its burden of proving that the benefits of the proposed treatment
                                              -6­
outweigh the risk of harm—appears to be a matter of first impression. See In re Torry G., 2014
IL App (1st) 130709, ¶ 28 (noting the need for an authoritative decision where no prior Illinois

cases have resolved the question raised). Guidance on this matter would be particularly helpful to

courts and public officials because mentally ill patients are often treated with multiple

medications. See Mary Ann P., 202 Ill. 2d at 405. Third, due to the short duration of orders

authorizing involuntary treatment, the issues raised in this appeal are likely to recur without the

opportunity to be fully litigated before becoming moot. See id. at 402-03. We will therefore

consider the respondent’s arguments under the public interest exception.

¶ 19              B. Principles of Law Applicable to the Respondent’s Claims

¶ 20    Our supreme court has held that mentally ill patients have a constitutionally protected

right to refuse to be treated with psychotropic medications. In re C.E., 161 Ill. 2d 200, 213-14

(1994). Courts recognize that any involuntary mental health treatment involves “a ‘massive

curtailment of liberty.’ ” In re Barbara H., 183 Ill. 2d 482, 496 (1998) (quoting Vitek v. Jones,

445 U.S. 480, 491 (1980)). The involuntary administration of psychotropic medications is

particularly intrusive. In re Robert S., 213 Ill. 2d 30, 46 (2004). This is so for three reasons. First,

involuntary medication constitutes an unwanted “intrusion[ ] into [a patient’s] body and mind.”

In re Orr, 176 Ill. App. 3d 498, 512 (1988) (citing Mills v. Rogers, 457 U.S. 291, 299 (1982));

see also C.E., 161 Ill. 2d at 214 (recognizing the “substantially invasive nature of psychotropic

substances”). Second, psychotropic medications carry a risk of “significant side effects.” C.E.,
161 Ill. 2d at 214. Third, there is a potential for such medications to be misused—that is, there is

a danger that they might be prescribed primarily to manage or control patients rather than to treat

their illnesses. Id. at 215.

¶ 21    We also recognize, however, “that the state has a legitimate parens patriae interest in

furthering the treatment” of mentally ill patients who are incapable of making reasoned decisions
                                                -7­
regarding their own treatment. Id. at 217. The statute authorizing the involuntary administration

of psychotropic medication provides important procedural safeguards that protect the rights of

patients while balancing these interests. See id. at 217-19.

¶ 22   The statute provides that, before a patient may be medicated against his will, the State

must prove by clear and convincing evidence that (1) the patient has a serious mental illness;

(2) he currently exhibits a deterioration in his ability to function, suffering, or threatening

behavior; (3) his illness has been marked by the continuing presence or repeated episodic

occurrence of at least one of these three symptoms; (4) the benefits of the proposed treatment

outweigh the harm; (5) the patient lacks the capacity to make a reasoned decision about his

treatment; and (6) less restrictive alternatives have been considered and found to be

inappropriate. 405 ILCS 5/2-107.1(a-5)(4)(A)-(F) (West 2014). If the State requests

authorization for testing or other procedures, as it did here, it must also prove by clear and

convincing evidence that those tests or procedures are “essential for the safe and effective

administration of the treatment.” Id. § 2-107.1(a-5)(4)(G). The court may only authorize the

involuntary administration of psychotropic medication if it finds that the State has met its burden

of proving all of these factors. In re Louis S., 361 Ill. App. 3d 774, 779 (2005).

¶ 23   If the court does authorize involuntary medication, it must specify in its order the

medications authorized, the ranges of dosages authorized for each medication, and the names of

the individuals authorized to administer the treatment. 405 ILCS 5/2-107.1(a-5)(6) (West 2014).

The State must provide the court with at least some evidence as to the dosages requested and the

individuals who will be authorized to administer the medications. Christopher C., 2018 IL App

(5th) 150301, ¶¶ 23-24.

¶ 24   At issue in this appeal is whether the State met its statutory burden of proving that (1) the

benefits of the proposed treatment outweighed the harm and (2) the requested testing was
                                          -8­
essential to the safe and effective administration of the requested medications. As stated

previously, the State was required to prove each of these factors by clear and convincing

evidence. Debra B., 2016 IL App (5th) 130573, ¶ 37. This requires the State to present evidence

that is “more than a preponderance” but less than “the degree of proof necessary to convict a

person of a criminal offense.” In re M.T., 371 Ill. App. 3d 318, 323 (2007). Also at issue in this

appeal is whether the order conformed to the evidence with respect to the dosages of medication

to be administered and the individuals authorized to administer the medications. We review the

trial court’s factual findings to determine whether they are against the manifest weight of the

evidence. Debra B., 2016 IL App (5th) 130573, ¶ 24. However, we review de novo questions of

statutory compliance. Christopher C., 2018 IL App (5th) 150301, ¶ 18.

¶ 25                   C. Forfeiture and Ineffective Assistance of Counsel

¶ 26   Before turning to the merits of H.P.’s claims, we must address the State’s contention that

two of these claims have been forfeited. Specifically, the State asserts that (1) H.P. forfeited his

claim concerning the sufficiency of the evidence to prove that the benefit of treatment

outweighed the harm because he failed to rebut Dr. Reddy’s testimony on that question through

cross-examination and (2) H.P. forfeited his claim that the order did not conform to the evidence

with respect to the dosages and individuals authorized to administer the medications because he

did not object to those portions of the order at trial. Although the State does not argue that H.P.

has forfeited his claim concerning the evidence that the requested tests were necessary, H.P.

acknowledges that his attorney did not raise this issue at trial. He urges this court to address all

three issues in spite of his forfeiture, arguing that his attorney’s failure to address them

constituted ineffective assistance of counsel.

¶ 27   Forfeiture is a limitation on the parties, not the court. In re Bobby F., 2012 IL App (5th)
110214, ¶ 25. Because the involuntary administration of psychotropic medication implicates
                                          -9­
fundamental rights, we often review forfeited claims in mental health cases under the plain error

doctrine. See id.; Joseph M., 405 Ill. App. 3d at 1180; Suzette D., 388 Ill. App. 3d at 984. We

therefore choose to overlook H.P.’s forfeiture of these claims and consider the merits of all of his

arguments. Because we will resolve his claims on the merits, we need not address H.P.’s claim of

ineffective assistance of counsel. See In re Steven T., 2014 IL App (5th) 130328, ¶ 18. We turn

to the merits of H.P.’s contentions.

¶ 28             D. Evidence That the Benefits of Treatment Outweigh the Harm

¶ 29   H.P. first argues that the State failed to prove by clear and convincing evidence that the

benefits of the proposed treatment outweighed the risk of harm. There are two components to his

argument. First, he argues that the State’s evidence concerning the benefits of the proposed

treatment was insufficient because the State’s expert, Dr. Reddy, did not specifically testify to

the benefits of polypharmacy, the use of multiple psychotropic medications. Second, H.P. argues

that the State’s evidence concerning the risk of harm was inadequate because Dr. Reddy did not

testify about possible drug interactions. We address these contentions in turn.

¶ 30   We may dispose of the first of these contentions quickly. H.P. emphasizes that two of the

primary medications requested in the petition—olanzapine and haloperidol—are both

antipsychotic medications. He argues that in order to provide the court with sufficient evidence

concerning the benefits of the proposed treatment, Dr. Reddy needed to offer specific testimony

about the benefits of using two antipsychotics simultaneously. See In re Perona, 294 Ill. App. 3d
755, 767 (1998) (noting that the State met its burden where its expert testified that she requested

the use of two neuroleptic medications because administering the two drugs simultaneously

increased their efficacy).

¶ 31   Here, Dr. Reddy testified that olanzapine and haloperidol would treat different

symptoms—olanzapine was intended to alleviate H.P.’s disorganized thought process and reduce
                                          - 10 ­
his hostility and aggression, while haloperidol was intended to reduce his hallucinations.

Testimony that proposed medications are expected to treat specific symptoms is sufficient to

demonstrate to a court what the benefits of the proposed treatment are. See In re Dawn H., 2012
IL App (2d) 111013, ¶ 17. Obviously, administering only one of the medications would not

provide the benefits of treating all of the symptoms treated by both. It is unclear whether similar

evidence was presented in Perona, the case relied upon by H.P. Absent evidence that multiple

medications treat different symptoms, the benefit of prescribing multiple medications might not

be clear without further explanation. In this case, however, Dr. Reddy testified that olanzapine

and haloperidol each treated symptoms that the other would not treat. We find that the State

provided sufficient evidence in this case concerning the benefits of the proposed treatment.

¶ 32   The crux of H.P.’s argument, however, is that the State provided insufficient evidence

concerning the risk of harm. This is so, he contends, because Dr. Reddy did not testify about any

known interactions between the medications involved. For the reasons that follow, we agree.

¶ 33   The statute governing orders for the involuntary administration of psychotropic

medication requires the State to prove by clear and convincing evidence that the benefits of the

proposed treatment outweigh the risk of harm from the treatment. 405 ILCS 5/2-107.1(a-5)(4)(D)

(West 2014). The statute does not expressly require the State to present any specific type of

evidence to satisfy this burden. See id. However, Illinois courts—including this court—have

consistently construed the statute to require the State to present expert testimony describing both

the expected benefits and the possible side effects of each medication requested in the petition.

See, e.g., Dawn H., 2012 IL App (2d) 111013, ¶ 17; In re Larry B., 394 Ill. App. 3d 470, 476

(2009); Suzette D., 388 Ill. App. 3d at 985; In re Alaka W., 379 Ill. App. 3d 251, 263 (2008);

In re Gail F., 365 Ill. App. 3d 439, 446-47 (2006); Louis S., 361 Ill. App. 3d at 782. The

rationale underlying these holdings is that courts are not able to meaningfully assess whether the
                                               - 11 ­
benefits of treatment outweigh the risk of harm unless they are presented with evidence of both

the benefits and the harms that might occur as a result of the proposed treatment. See, e.g.,

Suzette D., 388 Ill. App. 3d at 985; Alaka W., 379 Ill. App. 3d at 263-64; In re Kness, 277 Ill.

App. 3d 711, 720 (1996).

¶ 34   We believe that this rationale applies with equal force to evidence concerning drug

interactions. We emphasize that courts are called upon to determine whether the benefits of the

proposed treatment outweigh the harm. The term “harm” is not limited to adverse side effects

from individual medications. Side effects are one type of harm that can result from treatment

with psychotropic medications. But they are not the only type of harm that can result.

Interactions between prescribed medications can also cause serious harm. As such, expert

testimony concerning the risk of this type of harm is necessary to enable the court to make its

determination.

¶ 35   We note that, although no prior Illinois cases have addressed the precise question before

us, courts have recognized the importance of protecting patients from the risk of interactions

between involuntarily administered medications. See, e.g., Robert S., 213 Ill. 2d at 52-53

(finding that a psychology intern was not qualified to perform an independent evaluation or give

meaningful testimony in proceedings on a petition for the involuntary administration of

psychotropic medications because “[o]nly a physician—such as a psychiatrist” has the “level of

knowledge *** necessary to safely prescribe medication, to fully recognize its beneficial effects

as well as its adverse side effects, [and] to understand its interaction with other drugs” (emphasis

added)); In re Dru G., 369 Ill. App. 3d 650, 657-58 (2006) (following Robert S. and noting that

psychologists “cannot give meaningful opinions on the possible harmful effects” of medication

because they do not have the requisite knowledge concerning harmful side effects of individual

drugs or “their interactions with other drugs” (emphasis added)); In re Williams, 305 Ill. App. 3d
                                               - 12 ­
506, 511 (1999) (finding that the State failed to prove that the benefits of treatment outweighed

the harm where the expert’s testimony was “general and vague” and the expert was not asked

whether three of the medications he wanted to administer had any side effects “or whether there

[were] potential complications posed by the interactions of these medications” (emphasis

added)). Although these cases are not dispositive, they support our decision because they

illustrate our concern with the significant harm that can result from drug interactions.

¶ 36   We believe that the possibility of harm resulting from drug interactions is a crucial

consideration in determining whether the benefits of a proposed course of treatment outweigh the

risk of harm. Without pertinent information on the possibility of such harm, courts do not have

adequate information to make a meaningful determination. Thus, we now hold that the State

must provide trial courts with expert testimony addressing known drug interactions in order to

meet its statutory burden of proving that the benefits of the proposed treatment outweigh the

harm. Because the State did not ask Dr. Reddy whether there were any known interactions

between the medications he wanted to administer to H.P. simultaneously, the State did not meet

its burden, and the order must be reversed.

¶ 37                             E. Testing and Other Procedures

¶ 38   H.P. next contends that the State failed to provide clear and convincing evidence that the

requested testing was essential for the safe and effective administration of the treatment. See 405

ILCS 5/2-107.1(a-5)(4)(G) (West 2014). The State concedes that the evidence presented on this

point was not specific enough to meet its statutory obligation. In spite of the State’s concession,

this court is obliged to independently review the claimed error as part of our duty to protect the

public interest. Larry B., 394 Ill. App. 3d at 471 (citing Young v. United States, 315 U.S. 257,

258-59 (1942)). We agree with the parties that the State did not meet its burden.


                                               - 13 ­
¶ 39    A court may not authorize testing or other procedures unless the State proves by clear and

convincing evidence that the tests or procedures are “ ‘essential for the safe and effective

administration of the treatment.’ ” Christopher C., 2018 IL App (5th) 150301, ¶ 16 (quoting 405

ILCS 5/2-107.1(a-5)(4)(G) (West 2014)). To meet this standard, the State must present expert

testimony supported by specific facts. It is not enough for the State’s expert to simply opine that

the testing is essential. Id. ¶ 17; Steven T., 2014 IL App (5th) 130328, ¶ 17; see also In re David

S., 386 Ill. App. 3d 878, 883 (2008) (finding an order authorizing tests to be unsupported by the

evidence where the State’s expert did not testify about “the reasons for the tests” or why they

“were deemed ‘essential’ ”). The State must also present at least some evidence specifying what

tests and procedures are to be performed and how often they are to be performed. See

Christopher C., 2018 IL App (5th) 150301, ¶ 19; In re Donald L., 2014 IL App (2d) 130044,

¶ 27.

¶ 40    In this case, Dr. Reddy testified that H.P. would be “[p]eriodically monitored” and that

blood tests would show any “metabolic changes in the parameters.” Presumably, this relates to

metabolic syndrome, one of the possible side effects of olanzapine and Risperdal. However, Dr.

Reddy did not explain why the tests were essential for this purpose. In fact, he did not even

testify that the tests were essential. He also offered no testimony as to the specific tests to be

performed or the frequency of those tests. See Christopher C., 2018 IL App (5th) 150301, ¶ 19.

As such, we agree with the parties that the State did not provide clear and convincing evidence

that the requested tests were essential to the safe and effective administration of the treatment.

¶ 41            F. Dosages and Individuals Authorized to Administer Medications

¶ 42    Finally, H.P. contends that the order did not conform to the evidence at the hearing with

respect to the dosages authorized or the individuals authorized to administer medication to him.

More specifically, he argues that the portions of the order specifying the dosages of medication
                                              - 14 ­
to be administered and designating individuals other than Dr. Reddy as alternates authorized to

administer medication do not conform to the evidence because the State presented no evidence

on either of these matters at trial. The State concedes that it did not present evidence concerning

the anticipated dosages or individuals authorized to administer medications. We agree.

¶ 43   The statute governing involuntary administration of psychotropic medication requires

courts to “specify the medications and the anticipated range of dosages that have been

authorized” and to “designate the persons authorized to administer the treatment.” 405 ILCS 5/2­

107.1(a-5)(6) (West 2014). The statute does not require the State to provide the court with clear

and convincing evidence of either the range of dosages of medication to be administered or the

individuals who will be authorized to administer the medications. Christopher C., 2018 IL App

(5th) 150301, ¶¶ 23-24. However, the Fourth District has held that the State must present at least

some evidence of the range of dosages (In re A.W., 381 Ill. App. 3d 950, 959 (2008)), a holding

this court has cited with approval (see Christopher C., 2018 IL App (5th) 150301, ¶ 23), and this

court has held that the State must provide at least some evidence regarding the individuals

authorized to administer medications (id. ¶ 24).

¶ 44   In A.W., the Fourth District explained that, although the State is not required to provide

clear and convincing evidence to establish either the specific medications to be administered or

the anticipated dosages of these medications, the medication to be administered is a “necessary

component” of the evidence required to prove that the benefits of treatment outweigh the harm.

(Internal quotation marks omitted.) A.W., 381 Ill. App. 3d at 958-59 (quoting Louis S., 361 Ill.

App. 3d at 781, quoting In re Len P., 302 Ill. App. 3d 281, 286 (1999)). The court explained that,

for this reason, it had previously held that the State must provide at least some evidence of the

types of medication to be administered. Id. (citing Louis S., 361 Ill. App. 3d at 781, citing Len P.,
302 Ill. App. 3d at 286). The court found that the same rationale required the State to provide
                                            - 15 ­
evidence of the anticipated dosages as well. Id. at 959. The court went on to hold that, unless the

trial court either takes judicial notice of the dosages specified in the petition or admits the

petition into evidence for the purposes of establishing the requested dosages, the State must

present testimony on this matter. Id.

¶ 45   At the hearing in this matter, Dr. Reddy did not testify to the ranges of dosages he

intended to administer. Although the petition was “made a part of the record” at the State’s

request, it was not specifically entered into evidence for purposes of establishing the requested

dosages. We therefore agree that the ranges of dosages specified in the petition were not

supported by any evidence.

¶ 46   We reach the same conclusion with respect to the individuals authorized to administer

medications to H.P. In Christopher C., this court held that the State must present evidence about

each individual it asks the court to authorize to administer medication. Christopher C., 2018 IL

App (5th) 150301, ¶ 24. We emphasized that the Mental Health and Developmental Disabilities

Code requires that patients receive “adequate and humane care” provided by “qualified

professional[s]” (Internal quotation marks omitted.) Id. (quoting 405 ILCS 5/2-102(a), (a-5)

(West 2014)). We explained that at least some evidence about each of the individuals authorized

to administer medications is necessary to “ ‘ensure that only a limited number of designated—

and presumably well-trained—individuals will be able to administer these powerful drugs *** to

an unwilling recipient.’ ” Id. (quoting In re Miller, 301 Ill. App. 3d 1060, 1072 (1998)). Ensuring

that a limited number of qualified individuals may involuntarily administer medications is the

principal purpose of the requirement that the court designate specific individuals in its order.

In re Cynthia S., 326 Ill. App. 3d 65, 69 (2001); Miller, 301 Ill. App. 3d at 1072. This

requirement also ensures that the medications are administered by “qualified professional[s]


                                              - 16 ­
familiar with [the] respondent’s individual situation and health status.” Cynthia S., 326 Ill. App.
3d at 68-69.

¶ 47    With these principles in mind, we found that the evidence presented in Christopher C.

supported the order authorizing Christopher’s treating psychiatrist, Dr. Vallabhaneni, to

administer medications to Christopher. Christopher C., 2018 IL App (5th) 150301, ¶ 25. The

relevant evidence consisted of Dr. Vallabhaneni’s testimony that he was Christopher’s treating

physician and his testimony that he wanted to administer the proposed treatment. However, we

found that there was no evidence to support authorizing any of the other individuals designated

in the order. Id.

¶ 48    Similarly, in this case, Dr. Reddy testified that he was H.P.’s treating psychiatrist and that

he determined that H.P. would benefit from the proposed treatment. However, he did not provide

any testimony related to any of the other individuals authorized to administer the medications.

Here, unlike in Christopher C., H.P. provided some relevant testimony about two of those

individuals. He testified that he had been seen by many doctors at Chester, including Dr. Gupta

and Dr. Tiongson, two of the individuals who were authorized to administer medication to him.

He also testified that Dr. Tiongson previously prescribed medications for him. It is not clear how

familiar Dr. Gupta was with H.P.’s ongoing care, and there was no evidence at all concerning

any of the other individuals authorized to administer medications to H.P. in the court’s order.

Under Christopher C., the evidence supported an order authorizing Dr. Reddy and Dr. Tiongson

to administer medication to H.P. but did not support authorizing any of the other designated

individuals. We therefore agree with the parties that authorization of those individuals to

administer medications was not supported by the evidence.




                                                - 17 ­
¶ 49                                  III. CONCLUSION

¶ 50   For the foregoing reasons, we reverse the court’s order authorizing the involuntary

administration of psychotropic medication and other tests and procedures to H.P.



¶ 51   Reversed.




                                             - 18 ­
                                 2019 IL App (5th) 150302

                                      NO. 5-15-0302

                                         IN THE

                           APPELLATE COURT OF ILLINOIS

                                    FIFTH DISTRICT


In re H.P.                                      )     Appeal from the
                                                )     Circuit Court of
(The People of the State of Illinois,           )     Randolph County.
                                                )
       Petitioner-Appellee,                     )
                                                )     No. 15-MH-75
v.                                              )
                                                )
H.P.,                                           )     Honorable
                                                )     Richard A. Brown,
       Respondent-Appellant).                   )     Judge, presiding.
______________________________________________________________________________

Opinion Filed:         July 1, 2019
______________________________________________________________________________

Justices:           Honorable Melissa A. Chapman, J.

                  Honorable David K. Overstreet, P.J., and
                  Honorable Judy L. Cates, J.,
                  Concur
______________________________________________________________________________

Attorneys         Veronique Baker, Director, Barbara A. Goeben, Staff Attorney, Illinois
for               Guardianship & Advocacy Commission, 4500 College Avenue, Suite 100,
Appellant         Alton, IL 62002
______________________________________________________________________________

Attorneys         Hon. Jeremy R. Walker, State’s Attorney, Randolph County Courthouse,
for               1 Taylor Street, Chester, IL 62233; Patrick Delfino, Director, Patrick D.
Appellees         Daly, Deputy Director, Kelly M. Stacey, Staff Attorney, Office of the
                  State’s Attorneys Appellate Prosecutor, 730 East Illinois Highway 15,
                  Suite 2, P.O. Box 2249, Mt. Vernon, IL 62864
______________________________________________________________________________